J-S71029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NICOLE SEVILLE CHROMACK,                       IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

TOMMY WILLIAMS,

                        Appellant                     No. 733 WDA 2015


                   Appeal from the Order March 18, 2015
            In the Court of Common Pleas of Allegheny County
                    Family Court at No(s): FD09005135


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and OTT, JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED JANUARY 29, 2016

     Appellant, Tommy Williams, appeals from the order denying him

permission to proceed in forma pauperis (“IFP”) on a custody complaint.

After careful consideration, we reverse and remand.

     Appellant is the noncustodial parent of two children, ages six and

seven. On March 13, 2015, Appellant petitioned to file a custody complaint

IFP, and on March 18, 2015, a hearing on that request was conducted. On

March 27, 2015, the trial court entered an order denying Appellant’s petition

on the grounds that “petitioner makes over the guideline amount.” Order,
J-S71029-15


3/27/15.1 Appellant filed an appeal on April 22, 2015. Both Appellant and

the trial court complied with Pa.R.A.P. 1925.

       Appellant presents the following issue for our review:

            Did the trial court err in denying [Appellant’s] petition to
       proceed in forma pauperis to seek partial custody of his children
       and modification of a support order, despite [Appellant’s]
       monthly income of only $600 and substantial child support and
       student loan obligations?

Appellant’s Brief at 4.

       We first note that this issue is properly before us as our Supreme

Court has held that “an order denying in forma pauperis status is a final,

appealable order.”       Amrhein v. Amrhein, 903 A.2d 17, 19 (Pa. Super.

2006) (quoting Grant v. Blaine, 868 A.2d 400, 402 (Pa. 2005)).

Furthermore, “[i]n reviewing a trial court’s resolution of an application to

proceed in forma pauperis, we reverse only if the court abused its discretion

or committed an error of law.”          Id. at 19.   An abuse of discretion is not

merely an error in judgment but requires a finding of bias, partiality,

prejudice, ill will, manifest unreasonableness, or misapplication of law.

Commonwealth v. Tickel, 2 A.3d 1229, 1234 (Pa. Super. 2010).

       It is well-established that “[a] party who is without financial resources

to pay the costs of litigation is entitled to proceed in forma pauperis.”

____________________________________________


1
  At the end of the March 18, 2015 hearing, Appellant was also advised that
the trial court was denying the petition because Appellant made “well over
the guideline amount.” N.T., 3/18/15, at 5.



                                           -2-
J-S71029-15


Pa.R.C.P. 240(b).   That party is required to file a petition and an affidavit

describing in detail the inability to pay the costs of litigation.   Pa.R.C.P.

240(c). The rule expressly prescribes that the affidavit requires, inter alia,

the following information from the applicant:    present or past salary and

wages, other types of income within the preceding year, other contributions

for household support, property owned, available assets, debts, and

obligations, and persons dependent for support. Pa.R.C.P. 240(h).

     This Court has explained the following regarding IFP petitions:

           The mere filing of a praecipe for IFP status will not
     automatically establish the petitioner’s right to proceed in that
     status. The court must satisfy itself of the truth of the averment
     of inability to pay. If it believes the petitioner’s averments,
     there is no requirement that the court conduct an evidentiary
     hearing.     The trial court has considerable discretion in
     determining whether a person is indigent for purposes of an
     application to proceed in forma pauperis. However, in making
     that determination, it must focus on whether the person can
     afford to pay and cannot reject allegations contained in an
     application without conducting a hearing.

Amrhein, 903 A.2d at 19-20.

     In this case, Appellant filed a petition to proceed IFP.          Petition,

3/13/15, at 1-6.    With that petition, Appellant filed a “verified financial

statement” in which he provided information on his income, assets,

dependents, debts, and obligations. Id. at 3-6. As such, Appellant made a

prima facie showing that he could not afford legal counsel. Thus, the trial

court could not reject these allegations without conducting a hearing.

Amrhein, 903 A.2d at 20.


                                    -3-
J-S71029-15


       The record reflects that on March 18, 2015, a proceeding was

conducted on Appellant’s request to proceed IFP. While the trial court refers

to the proceeding as an evidentiary hearing, we cannot agree that it was

sufficient for purposes of Pa.R.C.P. 240. A review of the hearing transcript

reveals2 that the only questions the trial court directed to Appellant were

related to his income and the number of minors living with him.             N.T.,

3/18/15, at 3-5.      After obtaining information regarding Appellant’s income

and household dependents, the trial court referenced “current guidelines” 3 it

was reviewing.      Id. at 5.    Following consideration of those guidelines, the

trial court advised Appellant: “I am going to have to deny. You make well

over the guideline amount. Sorry.” Id.

       Thus, the trial court considered only Appellant’s income and household

dependents measured against income guidelines in determining Appellant’s

eligibility for IFP status.        Such limited assessment is improper under

Pa.R.C.P. 240. Additionally, we addressed this issue in Amrhein and held

that a trial court’s consideration of only income measured against guidelines

without consideration of other obligations and monthly expenditures for

____________________________________________


2
  In its opinion, the trial court indicates that Appellant failed to obtain and
make part of the record the March 18, 2015 hearing transcript. Appellant
acknowledges this delay. Appellant’s Brief at 6. The March 18, 2015,
transcript is currently part of the record before us.
3
 The transcript does not reflect the specific guidelines the trial court relied
upon.



                                           -4-
J-S71029-15


purposes of an IFP request constituted error of law. Amrhein, 903 A.2d at

22. Accordingly, we are constrained to conclude that in this case the trial

court erred in considering only Appellant’s monthly income and dependents

measured against guidelines in denying Appellant’s IFP request.

       As a result, we remand this matter for a hearing consistent with

Pa.R.C.P. 240. During that hearing, the trial court should consider evidence

of   Appellant’s   income,   assets,   dependents,   obligations,   and   monthly

expenditures pursuant to Pa.R.C.P. 240 in evaluating Appellant’s IFP

petition.   We decline Appellant’s invitation to grant IFP status herein.

Although Appellant has made a prima facie showing of his inability to pay for

counsel, we remind Appellant of his obligation to present evidence

supporting this claim at the hearing.

       Order reversed. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/29/2016




                                        -5-